Title: To James Madison from William Savage, 13 May 1803 (Abstract)
From: Savage, William
To: Madison, James


13 May 1803, Kingston, Jamaica. Refers to his 5 Apr. letter transmitting his accounts for the last quarter in the amount of $250.80. Has “this day” drawn on JM for that amount at thirty days’ sight in favor of Elliston and John Perot. In view of the expected renewal of hostilities between Great Britain and France, he is “daily granting protections” to American citizens. “As yet none have been impressed.”
 

   
   RC (DNA: RG 59, CD, Kingston, Jamaica, vol. 1). 1 p. Marked duplicate. Docketed by Wagner as received 30 July. An attested copy of Savage’s 21 Jan., 5 Apr., and 13 May 1803 letters to JM (ibid.) is docketed as received 2 Aug.



   
   A full transcription of this document has been added to the digital edition.

